This cause came on for further consideration upon the filing on October 13, 1997, by the Clients’ Security Fund of a motion for order to show cause. On December 17, 1997, this court granted the motion and ordered respondent to respond to the order within twenty days. Respondent did not file a response to the order to show cause. Upon consideration thereof,
IT IS ORDERED by this court, sua sponte, that Kimberlee-Joy Trumbo, Attorney Registration No. 0039265, last known address in Cleveland, Ohio, is found in contempt for failure to comply with this court’s order of August 21,1996. It is further ordered that this cause be referred to the Office of the Attorney General for collection.
Douglas, J., would find respondent in contempt.
Resnick, J., not participating.